 



Exhibit 10.3
Cortland Bancorp
Amended Director Retirement Agreement
     This Amended Director Retirement Agreement (this “Agreement”) is entered
into as of this 18th day of December, 2007, by and between Cortland Bancorp (the
“Company”), a bank holding company located in Cortland, Ohio, and Jerry A.
Carleton, a director of the Company (the “Director”).
     Whereas, to encourage the Director to remain a member of the Company’s
board of directors, the Company entered into a Director Retirement Agreement
dated as of July 26, 2005, with the Director, providing for specified retirement
benefits for the Director after termination of director service, payable from
the Company’s general assets,
     Whereas, none of the conditions or events included in the definition of the
term “golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of
the Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Company, is contemplated insofar as the
Company or the Cortland Savings and Banking Company is concerned, and
     Whereas, the Company and the Director intend that this Agreement shall
amend and restate in its entirety the July 26, 2005 Director Retirement
Agreement.
     Now Therefore, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and acceptance of which are hereby
acknowledged, the Director and the Company hereby agree as follows.
Article 1
Definitions
     1.1 “Accrual Balance” means the liability that should be accrued by the
Company under generally accepted accounting principles (“GAAP”) for the
Company’s obligation to the Director under this Agreement, by applying
Accounting Principles Board Opinion No. 12, as amended by Statement of Financial
Accounting Standards No. 106, and the calculation method and discount rate
specified hereinafter. The Accrual Balance at Normal Retirement Age shall equal
the present value of the normal retirement benefits. The discount rate means the
rate used by the Plan Administrator for determining the Accrual Balance. The
rate is based on the yield on a 20-year corporate bond rated Aa by Moody’s,
rounded to the nearest 1/4%. The Plan Administrator may adjust the discount rate
to maintain the rate within reasonable standards according to GAAP.
     1.2 “Beneficiary” means each designated person, determined according to
Article 4, or the estate of the deceased Director, entitled to benefits, if any,
at the Director’s death.

 



--------------------------------------------------------------------------------



 



     1.3 “Beneficiary Designation Form” means the form established from time to
time by the Plan Administrator that the Director completes, signs, and returns
to the Plan Administrator to designate one or more Beneficiaries.
     1.4 “Change in Control” means a change in control as defined in Code
section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including –
     (a) Change in ownership: a change in ownership of the Company occurs on the
date any one person or group accumulates ownership of Company stock constituting
more than 50% of the total fair market value or total voting power of Company
stock,
     (b) Change in effective control: (x) any one person, or more than one
person acting as a group, acquires within a 12-month period ownership of Company
stock possessing 30% or more of the total voting power of Company stock, or (y)
a majority of the Company’s board of directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed in advance by
a majority of the Company’s board of directors, or
     (c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Company’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Company assets having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of the Company’s
assets immediately before the acquisition or acquisitions. For this purpose,
gross fair market value means the value of the Company’s assets, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with the assets.
     1.5 “Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations, and guidance of general application issued by the Department of the
Treasury under the Internal Revenue Code of 1986, as amended.
     1.6 “Disability” means, because of a medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of at least 12 months, (x) the Director
is unable to engage in any substantial gainful activity, or (y) the Director is
receiving income replacement benefits for a period of at least three months
under an accident and health plan. Medical determination of disability may be
made either by the Social Security Administration or by the provider of an
accident or health plan covering employees of the Company or its subsidiaries.
Upon request of the Plan Administrator, the Director must submit proof to the
Plan Administrator of the Social Security Administration’s or provider’s
determination.
     1.7 “Early Termination” means Separation from Service before Normal
Retirement Age for reasons other than death, Disability, or Termination for
Cause. Early Termination excludes a Separation from Service governed by section
2.4.

2



--------------------------------------------------------------------------------



 



     1.8 “Effective Date” means March 1, 2005.
     1.9 “Normal Retirement Age” means the Director’s 70th birthday.
     1.10 “Plan Administrator” or “Administrator” means the plan administrator
described in Article 7.
     1.11 “Plan Year” means each 12-month period from the Effective Date of this
Agreement.
     1.12 “Separation from Service” means the Director’s service as a director
and independent contractor to the Company and any member of a controlled group,
as defined in Code section 414, terminates for any reason, other than because of
a leave of absence approved by the Company or the Director’s death. For purposes
of this Agreement, if there is a dispute about the status of the Director or the
date of the Director’s Separation from Service, the Company shall have the sole
and absolute right to decide the dispute unless a Change in Control shall have
occurred.
     1.13 “Termination for Cause” or “Cause” means the Director is not nominated
by the board or nominating committee for reelection as a director after the
expiration of his current term, or the Director is removed from the board of
directors, in either case –
     (a) because of the Director’s gross negligence or gross neglect of duties,
or
     (b) because of the Director’s commission of a felony, or commission of a
misdemeanor involving moral turpitude, or
     (c) because of the Director’s fraud, disloyalty, dishonesty, or willful
violation of any law or significant policy of the Company committed in
connection with the Director’s service and resulting in an adverse effect on the
Company, or
     (d) because the Director is removed from service or permanently prohibited
from participating in the Company’s or the Cortland Savings and Banking
Company’s affairs by an order issued under section 8(e)(4) or (g)(1) of the
Federal Deposit Insurance Act [12 U.S.C. 1818(e)(4) or (g)(1)].
Article 2
Lifetime Benefits
     2.1 Normal Retirement. For Separation from Service on or after Normal
Retirement Age, the Company shall pay to the Director the benefit described in
this section 2.1 instead of any other benefit under this Agreement. However, no
benefits shall be payable if this Agreement terminates under Article 5.
     2.1.1 Amount of benefit. The annual benefit under this section 2.1 is
$10,000.

3



--------------------------------------------------------------------------------



 



     2.1.2 Payment of benefit. Beginning with the month immediately after the
month in which the Director’s Separation from Service occurs, the Company shall
pay the annual benefit to the Director in 12 equal monthly installments on the
first day of each month. The annual benefit shall be paid to the Director for
ten years.
     2.2 Early Termination. After Early Termination, the Company shall pay to
the Director the benefit described in this section 2.2 instead of any other
benefit under this Agreement. However, no benefits shall be payable if this
Agreement terminates under Article 5. Neither the Director nor the Company shall
be entitled to elect in the 12-month period after a Change in Control between
the benefit under this section 2.2 versus the benefit under section 2.4. If the
Director’s Separation from Service occurs within 12 months after a Change in
Control, no benefit shall be payable under this section 2.2 and the Director
shall instead be entitled to the benefit under section 2.4 or, if the Director
first attained Normal Retirement Age, section 2.1.
     2.2.1 Amount of benefit. The annual benefit under this section 2.2 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over ten years and taking into
account interest at the discount rate or rates established by the Plan
Administrator.
     2.2.2 Payment of benefit. Beginning with the month immediately after the
month in which the Director attains Normal Retirement Age, the Company shall pay
the annual benefit to the Director in 12 equal monthly installments on the first
day of each month. The annual benefit shall be paid to the Director for ten
years.
     2.3 Disability Benefit. If the Director’s Separation from Service occurs
because of Disability before Normal Retirement Age, the Company shall pay to the
Director the benefit described in this section 2.3 instead of any other benefit
under this Agreement.
     2.3.1 Amount of benefit. The annual benefit under this section 2.3 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over ten years and taking into
account interest at the discount rate or rates established by the Plan
Administrator.
     2.3.2 Payment of benefit. Beginning with the month immediately after the
month in which the Director attains Normal Retirement Age, the Company shall pay
the annual benefit to the Director in 12 equal monthly installments on the first
day of each month. The annual benefit shall be paid to the Director for ten
years.
     2.4 Change in Control. If the Director’s Separation from Service occurs
within 12 months after a Change in Control, the Company shall pay to the
Director the benefit described in this section 2.4 instead of any other benefit
under this Agreement. However, no benefits shall be payable under this Agreement
if this Agreement terminates under Article 5. Neither the Director nor the
Company shall be entitled to elect in the 12-month period after a Change in
Control between the benefit under this section 2.4 versus the Early Termination
benefit under section 2.2.

4



--------------------------------------------------------------------------------



 



If the Director’s Separation from Service occurs within 12 months after a Change
in Control, no benefit shall be payable under section 2.2 and the Director shall
instead be entitled to the benefit under this section 2.4. But if the Director
shall have attained Normal Retirement Age when Separation from Service within
12 months after a Change in Control occurs, the Director shall be entitled
solely to the benefit provided by section 2.1, not this section 2.4.
     2.4.1 Amount of benefit. The benefit under this section 2.4 is the Accrual
Balance on the date of the Director’s Separation from Service.
     2.4.2 Payment of benefit. The Company shall pay this benefit to the
Director in a single lump sum three days after the Director’s Separation from
Service.
     2.5 Lump-Sum Payout of Remaining Normal Retirement Benefit, Early
Termination Benefit, or Disability Benefit When a Change in Control Occurs. If a
Change in Control occurs while the Director is receiving the Normal Retirement
Age benefit under section 2.1, the Company shall pay the remaining salary
continuation benefits to the Director in a single lump sum three days after the
Change in Control. If a Change in Control occurs after Separation from Service
but while the Director is receiving or is entitled at Normal Retirement Age to
receive the Early Termination benefit under section 2.2 or the Disability
benefit under section 2.3, the Company shall pay the remaining salary
continuation benefits to the Director in a single lump sum three days after the
Change in Control. The lump-sum payment due to the Director as a result of a
Change in Control shall be an amount equal to the Accrual Balance amount
corresponding to the particular benefit when the Change in Control occurs.
     2.6 Annual Benefit Statement. Within 120 days after the end of each Plan
Year the Plan Administrator shall provide or cause to be provided to the
Director an annual benefit statement showing benefits payable or potentially
payable to the Director under this Agreement. Each annual benefit statement
shall supersede the previous year’s annual benefit statement. If there is a
contradiction between this Agreement and the annual benefit statement concerning
the amount of a particular benefit payable or potentially payable to the
Director under sections 2.2, 2.3, or 2.4 hereof, the amount of the benefit
determined under the Agreement shall control.
     2.7 Savings Clause Relating to Compliance with Code Section 409A. If any
provision of this Agreement would subject the Director to additional tax or
interest under Code section 409A, the Company shall reform the provision.
However, the Company shall maintain to the maximum extent practicable the
original intent of the applicable provision without subjecting the Director to
additional tax or interest, and the Company shall not be required to incur any
additional compensation expense as a result of the reformed provision.
     2.8 One Benefit Only. Despite anything to the contrary in this Agreement,
the Director and Beneficiary are entitled to one benefit only under this
Agreement, which shall be determined by the first event to occur that is dealt
with by this Agreement. Except as provided in section 2.5 or Article 3,
subsequent occurrence of events dealt with by this Agreement shall not entitle
the Director or Beneficiary to other or additional benefits under this
Agreement.

5



--------------------------------------------------------------------------------



 



Article 3
Death Benefits
     3.1 Death Before Normal Retirement Age and Before Separation from Service.
If the Director dies before Normal Retirement Age and before Separation from
Service, 30 days after the Director’s death the Company shall pay to the
Director’s Beneficiary in a single lump sum an amount equal to the Accrual
Balance on the date of the Director’s death.
     3.2 Death After Normal Retirement Age but Before Separation from Service.
If the Director dies after Normal Retirement Age but before Separation from
Service, the Company shall for a period of ten years pay to the Director’s
Beneficiary the Normal Retirement Benefit specified in section 2.1.
     3.3 Death Before Normal Retirement Age but After Separation from Service.
(a) After payments begin. If, a Separation from Service before Normal Retirement
Age having previously occurred, the Director dies after Early Termination
benefits under section 2.2 or Disability benefits under section 2.3 begin but
before receiving all such payments, the Company shall pay the remaining benefits
to the Director’s Beneficiary at the same time and in the same amounts the
payments would have been made to the Director had the Director survived.
     (b) Before payments begin. If, a Separation from Service before Normal
Retirement Age having previously occurred, the Director is entitled at Normal
Retirement Age to the Early Termination benefit under section 2.2 or the
Disability benefit under section 2.3 but dies before the benefit payments begin,
the Company shall pay to the Director’s Beneficiary the Early Termination
benefit under section 2.2 or the Disability benefit under section 2.3, as the
case may be, but the benefit payments shall begin on the first day of the month
immediately after the month in which the Director’s death occurs.
     3.4 Death After Separation from Service After Normal Retirement Age. (a)
After payments begin. If, a Separation from Service on or after Normal
Retirement Age having previously occurred, the Director dies after benefit
payments under section 2.1 begin but before receiving all such payments, the
Company shall pay the remaining benefits to the Director’s Beneficiary at the
same time and in the same amounts the payments would have been made to the
Director had the Director survived.
     (b) Before payments begin. If, a Separation from Service on or after Normal
Retirement Age having previously occurred, the Director is entitled to the
benefit under section Article 2.1 but dies before the benefit payments begin,
beginning with the month immediately after the month in which the Director’s
death occurs the Company shall pay to the Director’s Beneficiary the Normal
Retirement benefit under section 2.1.
Article 4
Beneficiaries
     4.1 Beneficiary Designations. The Director shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement after the Director’s

6



--------------------------------------------------------------------------------



 



death. The Beneficiary designated under this Agreement may be the same as or
different from the beneficiary designation under any other benefit plan of the
Company in which the Director participates.
     4.2 Beneficiary Designation: Change. The Director shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Director’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Director or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Director shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Director’s death.
     4.3 Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received, accepted, and acknowledged in
writing by the Plan Administrator or its designated agent.
     4.4 No Beneficiary Designation. If the Director dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Director, then the Director’s spouse shall be the designated Beneficiary. If the
Director has no surviving spouse, the benefits shall be made to the personal
representative of the Director’s estate.
     4.5 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Company may require proof of incapacity,
minority, or guardianship as it may deem appropriate before distribution of the
benefit. Distribution shall completely discharge the Company from all liability
for the benefit.
Article 5
General Limitations
     5.1 Termination for Cause. Despite any contrary provision of this
Agreement, the Company shall not pay any benefit under this Agreement and this
Agreement shall terminate if the Director’s Separation from Service is the
result of Termination for Cause. Likewise, no benefits shall be paid under the
Split Dollar Agreement and Endorsement, as amended, between the Company and the
Director and the Split Dollar Agreement and Endorsement, as amended, also shall
terminate if Separation from Service is the result of Termination for Cause. The
board of directors or a duly authorized committee of the board shall have the
sole and absolute right to determine whether the bases for denial of benefits
for cause exist. Benefits may be denied for cause regardless of whether the
Director continued to serve as a director after the board or committee made its
determination not to nominate the Director for reelection.

7



--------------------------------------------------------------------------------



 



     5.2 Misstatement. The Company shall not pay any benefit under this
Agreement if the Director has made any material misstatement of fact on any
application for life insurance purchased by the Company.
     5.3 Removal. If the Director is removed or permanently prohibited from
participating in the Company’s or the Cortland Savings and Banking Company’s
affairs by an order issued under section 8(e)(4) or (g)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1), all obligations of the
Company under this Agreement shall terminate as of the effective date of the
order, and the Split Dollar Agreement and Endorsement, as amended, also shall
terminate.
     5.4 Default. Despite any contrary provision of this Agreement, if the
Company or the Cortland Savings and Banking Company is in “default” or “in
danger of default,” as those terms are defined in section 3(x) of the Federal
Deposit Insurance Act, 12 U.S.C. 1813(x), all obligations under this Agreement
shall terminate.
     5.5 FDIC Open-Bank Assistance. All obligations under this Agreement shall
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Cortland Savings and Banking
Company, when the Federal Deposit Insurance Corporation enters into an agreement
to provide assistance to or on behalf of the Cortland Savings and Banking
Company under the authority contained in section 13(c) of the Federal Deposit
Insurance Act. 12 U.S.C. 1823(c). Any rights of the parties that have already
vested shall not be affected by such action, however.
Article 6
Claims and Review Procedures
     6.1 Claims Procedure. The Company shall notify any person or entity that
makes a claim for benefits under this Agreement (the “Claimant”) in writing,
within 90 days of Claimant’s written application for benefits, of his or her
eligibility or noneligibility for benefits under the Agreement. If the Company
determines that the Claimant is not eligible for benefits or full benefits, the
notice shall set forth (w) the specific reasons for such denial, (x) a specific
reference to the provisions of the Agreement on which the denial is based, (y) a
description of any additional information or material necessary for the Claimant
to perfect his or her claim, and a description of why it is needed, and (z) an
explanation of the Agreement’s claims review procedure and other appropriate
information as to the steps to be taken if the Claimant wishes to have the claim
reviewed. If the Company determines that there are special circumstances
requiring additional time to make a decision, the Company shall notify the
Claimant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional 90 days.
     6.2 Review Procedure. If the Claimant is determined by the Company not to
be eligible for benefits, or if the Claimant believes that he or she is entitled
to greater or different benefits, the Claimant shall have the opportunity to
have such claim reviewed by the Company by filing a petition for review with the
Company within 60 days after receipt of the notice issued

8



--------------------------------------------------------------------------------



 



by the Company. Said petition shall state the specific reasons, which the
Claimant believes entitle him or her to benefits or to greater or different
benefits. Within 60 days after receipt by the Company of the petition, the
Company shall afford the Claimant (and counsel, if any) an opportunity to
present his or her position to the Company verbally or in writing, and the
Claimant (or counsel) shall have the right to review the pertinent documents.
The Company shall notify the Claimant of its decision in writing within the
60-day period, stating specifically the basis of its decision, written in a
manner to be understood by the Claimant and the specific provisions of the
Agreement on which the decision is based. If, because of the need for a hearing,
the 60-day period is not sufficient, the decision may be deferred for up to
another 60 days at the election of the Company, but notice of this deferral
shall be given to the Claimant.
Article 7
Administration of Agreement
     7.1 Plan Administrator Duties. This Agreement shall be administered by a
Plan Administrator consisting of the Company’s board of directors or such
committee or person(s) as the board shall appoint. The Director may be a member
of the Plan Administrator. The Plan Administrator shall also have the discretion
and authority to (x) make, amend, interpret, and enforce all appropriate rules
and regulations for the administration of this Agreement and (y) decide or
resolve any and all questions, including interpretations of this Agreement, as
may arise in connection with the Agreement.
     7.2 Agents. In the administration of this Agreement, the Plan Administrator
may employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative), and may from time to
time consult with counsel, who may be counsel to the Company.
     7.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator about any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement. No Director or Beneficiary shall be deemed
to have any right, vested or nonvested, regarding the continued use of any
previously adopted assumptions, including but not limited to the discount rate
and calculation method employed in the determination of the Accrual Balance.
     7.4 Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.
     7.5 Company Information. To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Director, and
such other pertinent information as the Plan Administrator may reasonably
require.

9



--------------------------------------------------------------------------------



 



Article 8
Miscellaneous
     8.1 Amendment and Termination. This Agreement may be amended solely by a
written agreement signed by the Company and by the Director. Except as provided
in Article 5, this Agreement may be terminated solely by a written agreement
signed by the Company and by the Director.
     8.2 Binding Effect. This Agreement shall bind the Director and the Company,
and their beneficiaries, survivors, executors, successors, administrators, and
transferees.
     8.3 No Guarantee of Service. This Agreement is not a contract for services.
It does not give the Director the right to remain a Director of the Company nor
does it interfere with the right of the Company’s shareholders not to re-elect
the Director or the right of shareholders or the Board to remove an individual
as a director of the Company. The Agreement also does not require the Director
to remain a director or interfere with the Director’s right to terminate service
at any time.
     8.4 Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.
     8.5 Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Director, the Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement had no
succession occurred.
     8.6 Tax Withholding. The Company shall withhold any taxes that are required
to be withheld from the benefits provided under this Agreement.
     8.7 Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the State of Ohio, except to the extent preempted by the
laws of the United States of America.
     8.8 Unfunded Arrangement. The Director and Beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay
benefits. The rights to benefits are not subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Director’s life is a general asset of the
Company to which the Director and Beneficiary have no preferred or secured
claim.
     8.9 Entire Agreement. This Agreement and the Split Dollar Agreement and
Endorsement, as amended, constitute the entire agreement between the Company and
the Director concerning the subject matter hereof. No rights are granted to the
Director under this

10



--------------------------------------------------------------------------------



 



Agreement other than those specifically set forth herein. This Agreement amends
and restates in its entirety the Director Retirement Agreement dated as of
July 26, 2005.
     8.10 Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of such
provision, and the remainder of such provision, together with all other
provisions of this Agreement, shall continue in full force and effect to the
full extent consistent with law.
     8.11 Captions and Counterparts. Captions and section headings in this
Agreement are included solely for convenience of reference and shall not affect
the meaning or interpretation of any provision of this Agreement. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
     8.12 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice. If to the Company, notice
shall be given to the board of directors, Cortland Bancorp, 194 W. Main Street,
P.O. Box 98, Cortland, Ohio 44410-1466, or to such other or additional person or
persons as the Company shall have designated to the Director in writing. If to
the Director, notice shall be given to the Director at the address of the
Director appearing on the Company’s records, or to such other or additional
person or persons as the Director shall have designated to the Company in
writing.
     In Witness Whereof, the Director and a duly authorized Company officer have
executed this Amended Director Retirement Agreement as of the date first written
above.

                  Director       Cortland Bancorp    
 
               
 
      By:        
 
Jerry A. Carleton
         
 
   
 
               
 
      Title:        
 
               

11



--------------------------------------------------------------------------------



 



Beneficiary Designation
Cortland Bancorp
Amended Director Retirement Agreement
     I, Jerry A. Carleton, designate the following as beneficiary of any death
benefits under this Amended Director Retirement Agreement:

     
Primary:
   
 
   
 
   
 
     
 
   
 
   
Contingent:
   
 
   
 
   
 
     

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.
          I understand that I may change these beneficiary designations by
filing a new written designation with the Company. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

         
Signature:
       
 
 
 
Jerry A. Carleton    

Date:                                                        , 200             
       
     Received by the Company this                     day of
                                        , 200                     .
     By:                                                            
     Title:                                                            

12